
	

113 HR 1267 IH: Flood Insurance Premium Relief Act of 2013
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1267
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Mr. Palazzo
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To delay and phase-in increases in flood insurance
		  premium rates under the national flood insurance program for certain
		  properties, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Flood Insurance Premium Relief Act of
			 2013.
		2.Temporary delay of
			 implementation and phase-in of premium rate increases for certain
			 properties
			(a)Newly purchased
			 properties
				(1)Delay of
			 implementationFor any
			 property that is purchased after July 6, 2012, and before January 1, 2015, the
			 risk premium rate charged for flood insurance under the national flood
			 insurance program under the National Flood Insurance Act of 1968 (42 U.S.C.
			 4001 et seq.) shall—
					(A)during the
			 12-month period beginning upon such purchase, be the amount of such risk
			 premium rate chargeable for such property immediately before such purchase;
			 and
					(B)thereafter, be a
			 rate that is not less than those estimated under section 1307(a)(1) of such Act
			 (42 U.S.C. 4014(a)(1)), as required by paragraph (2) of that section, subject
			 to paragraph (2) of this subsection.
					(2)Phase-in of
			 increased ratesUpon the expiration of any 12-month period
			 referred to in paragraph (1)(A) with respect to any property, any increase in
			 the risk premium rate charged for flood insurance for such property that is a
			 result of paragraph (1)(B) shall be phased in over a 10-year period, at the
			 rate of 10 percent for each year following the expiration of such 12-month
			 period.
				(b)Properties with
			 new flood insurance rate maps
				(1)Delay of
			 implementationFor any
			 property that is located in an area that is participating in the national flood
			 insurance program under the National Flood Insurance Act of 1968, that is
			 covered by a flood insurance policy on the date of a covered flood insurance
			 rate map update, and for which the risk premium rate charged for flood
			 insurance for such property has increased, or will increase, as a result of
			 such update, the risk premium rate charged for flood insurance under the
			 national flood insurance program shall, during the 12-month period beginning
			 upon the effective date of such covered flood insurance rate map update, be the
			 amount of such risk premium rate chargeable for such property immediately
			 before the effective date of such update.
				(2)Phase-in of
			 increased ratesUpon the expiration of any 12-month period
			 referred to in paragraph (1) with respect to any property, any increase in the
			 risk premium rate charged for flood insurance for such property that is a
			 result of such covered flood insurance rate map update shall be phased in over
			 a 10-year period, at the rate of 10 percent for each year following the
			 expiration of such 12-month period.
				(3)Covered flood
			 insurance rate map updateFor
			 purposes of this subsection, the term covered flood insurance rate map
			 update means any revision or updating of flood insurance rate maps under
			 the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of
			 1973 (42 U.S.C. 4002 et seq.), or the Biggert-Waters Flood Insurance Reform Act
			 of 2012 (subtitle A of title II of division F of Public Law 112–141), that
			 takes effect after July 6, 2012, and before January 1, 2015.
				3.Permanent
			 phase-in of premium rate increases for certain properties
			(a)Properties
			 purchased in 2015 or afterParagraph (2) of section 1307(g) of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4014(g)(2)) is amended by
			 striking after the date of enactment of the Biggert-Waters Flood
			 Insurance Reform Act of 2012 and inserting the following: on or
			 after January 1, 2015, except that any increase in the risk premium rate
			 charged for flood insurance resulting from this paragraph for any such property
			 shall be phased in over a 10-year period, at the rate of 10 percent for each
			 year following such purchase.
			(b)Properties with
			 new flood insurance rate maps effective in 2015 or afterSubsection (h) of section 1308 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4015(h)) is amended—
				(1)in the first
			 sentence, by inserting before the period at the end the following: and
			 to section 2(b) of the Flood Insurance
			 Premium Relief Act of 2013; and
				(2)in the second
			 sentence—
					(A)by striking
			 Any increase and inserting In the case of any such update
			 that takes effect on or after January 1, 2015, any increase; and
					(B)by striking
			 5-year period, at the rate of 20 percent and inserting
			 10-year period, at the rate of 10 percent.
					
